Citation Nr: 0213422	
Decision Date: 10/02/02    Archive Date: 10/10/02	

DOCKET NO.  00-08 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver.

2.  Entitlement to service connection for colitis.

3.  Entitlement to service connection for kidney stones.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for a scrotal cyst with 
circumcision.

6.  Entitlement to service connection for fungus of the feet.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for "false teeth."


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to August 
1966. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 1999 and February 2000 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT


1.  Chronic cirrhosis of the liver, colitis, and a heart 
condition are not shown to have been present in service, or 
at any time thereafter.

2.  Chronic residuals of kidney stones are not shown to have 
been present in service, or at any time thereafter. 

3.  Chronic residuals of a scrotal cyst with circumcision are 
not shown to have been present in service, or at any time 
thereafter.

4.  A chronic fungus of the feet is not shown to have been 
present in service, or for some time thereafter.

5.  Chronic migraine headaches are not shown to have been 
present in service, or for some time thereafter.  

6.  The veteran does not currently exhibit a dental 
abnormality (i.e. false teeth) which is due to a combat wound 
or other inservice dental trauma.


CONCLUSIONS OF LAW

1.  Cirrhosis of the liver, colitis, kidney stones, a heart 
condition, a scrotal cyst with circumcision, fungus of the 
feet, and migraine headaches were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. (2002).  

2.  Service connection for "false teeth" for VA compensation 
purposes is not warranted.  38 C.F.R. § 3.381 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On June 12, 1962, less than one week following the veteran's 
entry upon active service, it was noted that he was missing 
all of his upper and lower teeth.  Shortly thereafter, in 
August 1962, the veteran was fitted for and received full 
dentures.  

In July 1964, there was noted the presence of a firm node in 
the upper aspect of the veteran's right scrotum, accompanied 
by tenderness in the right groin.  The clinical impression 
was of questionable mild cellulitis.  Treatment was with 
heat, and the veteran was referred for elective circumcision.

Approximately 11 days later, it was noted that the veteran's 
scrotal "cyst" was bothering him again.  

In early August 1964, the veteran was scheduled for excision 
of the aforementioned scrotal cyst.  Noted at the time was 
that the veteran exhibited a 3-centimeter in diameter mass 
high in his right scrotum.  The veteran was subsequently 
hospitalized, and underwent surgery for removal of the 
scrotal cyst.  

Service clinical records dated in October 1965 reveal that 
the veteran was seen at that time for kidney and testicular 
pain.  The clinical assessment was of a possible right 
ureteral calculus.  

On October 21, 1965, the veteran was admitted to a service 
medical facility with a 3-day history of right flank pain 
radiating to his right testicle.  Physical examination showed 
a slight right CVA tenderness, accompanied by slight right 
lower quadrant tenderness.  Urinalysis yielded numerous red 
blood cells.  An intravenous pyelogram showed obstruction at 
the uretero-vesical junction on the right side.  The 
admitting diagnosis was right ureteral calculus.  Shortly 
following admission, he became asymptomatic.  A repeat 
intravenous pyelogram showed no significant change, and he 
was discharged to full duty.  Noted at the time of discharge 
was that no calcifications were in evidence.  

A service separation examination in late July 1966 was 
negative for history, complaints, or abnormal findings 
indicative of the presence of any of the disabilities at 
issue.  No pertinent diagnoses were noted.  

During the course of VA outpatient treatment in May 1998, the 
veteran complained of a fungus on both feet.  Physical 
examination revealed the presence of tinea pedis.  Liver 
function tests were within normal limits.  The pertinent 
diagnoses were history of cirrhosis of the liver, not active; 
and history of migraine (headaches).

A VA electrocardiogram conducted in November 1998 was within 
normal limits.  A VA exercise tolerance test conducted in 
December 1998 was within normal limits.

During the course of VA outpatient treatment in June 1999, 
the veteran complained of itching feet and severe headaches.  
Reportedly, as a result of his headaches, the veteran 
suffered from "pain every day."  On physical examination, the 
veteran's chest was clear.  His heart displayed a normal S1 
and S2, with a regular rate and rhythm.  Noted at the time of 
evaluation was that Tylenol decreased the chronic headaches.  
The clinical assessment was chronic headaches, stable.

In correspondence of August 1999, a registered nurse wrote 
that she had worked in the office of a private physician up 
until 1985, and that the doctor's records had been destroyed 
or lost since his retirement.  While she had no knowledge of 
treatment provided after 1985, she could verify treatment for 
the veteran.  She further noted that the physician for whom 
she had worked had been the veteran's physician both prior to 
and after his military service.  Reportedly, the veteran had 
been treated for "severe" fungal infections of his feet 
"starting in 1966," but without success.  Additionally noted 
was that there were no records showing any evidence of fungal 
infection prior to the veteran's entry upon military service.  
According to the private nurse, the veteran had received 
treatment during the same period for migraine headaches.  
Once again, prophylactic treatment was not as successful "at 
that time as at present."  

Following a VA flexible sigmoidoscopy in September 1999, it 
was noted that the veteran's mucosal vascular pattern was 
within normal limits, with no evidence of colitis, and no 
colonic polyps.  The pertinent diagnosis was normal flexible 
sigmoidoscopy.  

During the course of VA outpatient treatment for an unrelated 
medical problem in November 1999, the veteran gave a history 
of fungus infection, cirrhosis, migraine, colitis, and 
"questionable" coronary artery disease.  

At the time of a hearing before the undersigned member of the 
Board in June 2002, the veteran offered testimony regarding 
the nature and etiology of the disabilities under 
consideration.  

II.  Analysis

At the outset, the Board emphasizes that it has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  In the case at hand, it is clear that the VA has 
met its duty to assist the claimant in the development of all 
facts pertinent to his claims.  To that end, in 
correspondence of February 2002, the veteran was informed of 
the VA's obligations under the new Act, and given the 
opportunity to provide information necessary to obtain any 
evidence which had not already been procured.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).  Moreover, where a veteran served continuously 
for 90 days or more during a period of war, or during 
peacetime service after December 31, 1946, and cardiovascular 
(heart) disease becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

As regards the veteran's claims for service connection for 
cirrhosis of the liver, colitis, and a heart condition, the 
Board notes that service medical records, including the 
veteran's service separation examination of July 1966, are 
negative for history, complaints, or abnormal findings 
indicative of the presence of any of those disabilities.  
While on a number of occasions following the veteran's 
discharge, there was noted a history of cirrhosis of the 
liver, colitis, and a heart condition, those notations were 
clearly based exclusively upon the veteran's own statements, 
with no demonstrated objective evidence of any of the 
disabilities in question.  See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995).  At no time, either in service, or 
thereafter, has it been demonstrated that the veteran at any 
time suffered from cirrhosis of the liver, colitis, or a 
heart condition.  Accordingly, service connection for those 
disabilities must be denied.

Turning to the issues of service connection for kidney stones 
and/or a scrotal cyst with circumcision, the Board notes 
that, while in service, the veteran received treatment for a 
ureteral calculus (i.e., a kidney stone), as well as for a 
scrotal cyst.   However, those episodes were, apparently, 
acute and transitory in nature, and resolved without residual 
disability.  As of the time of his service separation 
examination in July 1966, there was no evidence of kidney 
stones and/or a scrotal cyst, or any residuals thereof.  Nor 
has it been demonstrated that, since the time of the 
veteran's discharge, he has suffered from either scrotal 
cysts or kidney stones. Accordingly, service connection for 
either of those disabilities must be denied.

Regarding the issues of service connection for fungus of the 
feet or migraine headaches, the Board notes that service 
medical records, including the veteran's service separation 
examination, are negative for any evidence whatsoever of 
either of those disorders.  While in correspondence of August 
1999, a registered nurse who had worked for a physician who 
had treated the veteran indicated that, in 1966, the veteran 
received treatment for both a foot fungus and migraine 
headaches, there is no indication that either of those 
disorders had their origin during the veteran's period of 
active military service.  The earliest clinical indication of 
the presence of a fungus of the feet is reveled by a VA 
outpatient treatment record dated in May 1998, more than 20 
years following the veteran's discharge from service, at 
which time he received a diagnosis of tinea pedis.  In like 
manner, chronic headaches were first documented no earlier 
than 1999, once again more than 20 years following the 
veteran's separation from service.  Based on such findings, 
the Board is unable to reasonably associate the veteran's 
migraine headaches or foot fungus with any incident or 
incidents of his period of active military service.  
Accordingly, service connection for those disabilities must 
be denied.

Finally, turning to the issue of service connection for 
"false teeth," the Board notes that, in August 1962, shortly 
following the veteran's entry upon active service, he was 
fitted with full dentures.  At no time prior to this date, or 
subsequent thereto, was it noted that the veteran's fitting 
with false teeth was the result of a combat wound or other 
inservice dental trauma, or any other incident or incidents 
of the veteran's period of active service.  

Prior to June 8, 1999, the VA Schedule for Rating 
Disabilities provided that treatable carious teeth, replacing 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis were not 
disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. §§ 17.120, 17.123.  38 C.F.R. 
§ 4.149 (2001).  

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed.  Those 
provisions were added to 38 C.F.R. § 3.381, which now notes 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.

Because the purpose of the above amendment was merely to 
clarify the requirements for service connection of dental 
disorders, and the circumstances in which the VA would 
consider certain dental conditions service connected for 
treatment purposes, the Board finds that the changes in the 
regulations pertaining to dental claims were not substantive 
in the context of the present claim, and therefore a 
comparative consideration of the former and revised 
regulations is not required pursuant to Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  See Service Connection of 
Dental Conditions for Treatment Purposes, 64 Fed. Reg. 
30.392, 30.393 (June 8, 1999) (now codified at 38 C.F.R. 
Parts 3 and 4).

Having reviewed the complete record, the Board finds that 
there is no basis for granting service connection for the 
veteran's false teeth for the purpose of receiving disability 
compensation.  As discussed above, missing teeth which have 
been replaced do not constitute a disabling condition for 
which service connection may be granted for compensation 
purposes.  Accordingly, service connection for false teeth 
must be denied.  

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
a hearing before the undersigned member of the Board in June 
2002.  Such testimony, while informative, is regrettably not 
probative when taken in conjunction with the entire objective 
evidence currently on file.  The Board does not doubt the 
sincerity of the veteran's statements.  Those statements, 
however, in and of themselves, do not provide a persuasive 
basis for a grant of the benefits sought in light of the 
evidence as a whole.  



ORDER

Service connection for cirrhosis of the liver is denied.

Service connection for colitis is denied.

Service connection for kidney stones is denied.

Service connection for a heart condition is denied.

Service connection for a scrotal cyst with circumcision is 
denied.  

Service connection for fungus of the feet is denied.

Service connection for migraine headaches is denied.  

Service connection for "false teeth" is denied.  



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

